Citation Nr: 0310710	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  92-25 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for chronic 
pancreatitis with cholecystojejunostomy (pancreatitis), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for diabetes mellitus 
with hypertension, cellutis and diabetic retinopathy, 
currently evaluated as 60 percent disabling.

3.  Entitlement to an increased rating for chronic urinary 
tract infections, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an effective date earlier than September 
16, 1992, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1991 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  In the June 1991 rating decision, the RO 
denied entitlement to increased ratings for diabetes 
mellitus, then evaluated as 40 percent disabling; 
pancreatitis, then evaluated as 30 percent disabling; and 
chronic urinary tract infections, then evaluated as 10 
percent disabling.  In February 1999, the RO determined that 
the veteran was entitled to a TDIU, effective September 16, 
1992.  The veteran perfected a timely appeal of these 
determinations to the Board, challenging the evaluations 
assigned for his service-connected diabetes mellitus, 
pancreatitis, and chronic urinary tract infections, and 
seeking an effective date earlier than September 16, 1992, 
for the award of a TDIU.

During the course of this appeal, in a November 1996 rating 
decision, the RO recharacterized the veteran's service-
connected diabetes mellitus by expanding the definition of 
the service-connected disability to include cellulitis, 
hypertension, and nephropathy, and increased the evaluation 
of the condition to 60 percent under Diagnostic Code 7913, 
effective July 16, 1995.  Thereafter, in a March 1997 rating 
decision, the RO determined that the November 1996 rating 
action was clearly and unmistakably erroneous in not 
assigning April 3, 1989, as the effective date of the 60 
percent evaluation for the veteran's "diabetes mellitus with 
cellulitis, hypertension and early nephropathy" under 
Diagnostic Code 7913.  Because the increase in the evaluation 
does not represent the maximum rating available for the 
disability, however, the veteran's claim for an increased 
evaluation for this condition remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In September 1997, the RO established service connection for 
diabetic retinopathy and added that condition to the 
definition of the veteran's service-connected diabetes 
mellitus.  In doing so, the RO also recharacterized this 
service-connected disability identify neuropathy as a 
residual of the veteran's diabetes mellitus, thus 
establishing service connection for neuropathy.  In addition, 
the RO confirmed and continued the 60 percent evaluation for 
the newly defined diabetes mellitus.  In that same rating 
action, the RO also established entitlement to a TDIU, 
effective February 14, 1997.  

Thereafter, in a February 1999 rating decision, the RO 
determined that its September 1997 rating decision contained 
clear and unmistakable error and assigned September 16, 1992, 
as the effective date of the veteran's entitlement to a TDIU.  
In light of the foregoing, the Board has identified the 
issues as stated on the title page.

During the course of this appeal, the veteran also perfected 
appeals to the Board on claims that were subsequently granted 
by the RO and thus are no longer before the Board.  These 
claims include, as discussed above, entitlement to a TDIU, as 
well as to service connection for renal dysfunction; anxiety 
disorder with depressive features; hypertension; cellulitis; 
diabetic retinopathy; peripheral neuropathy of the right and 
left lower extremities and right and left upper extremities; 
and impotency (erectile dysfunction), including entitlement 
to special monthly compensation for loss of use of a creative 
organ.  

The veteran's claims seeking an increased rating for his 
chronic urinary tract infections, as well as to an earlier 
effective date for the grant of a TDIU, will be addressed in 
the remand section of this decision.

Finally, in January 2003, the veteran, accompanied by his 
representative, testified at a video-conference hearing 
conducted before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The evidence shows that throughout the course of this 
appeal the veteran's chronic pancreatitis has been productive 
of pancreatic insufficiency and daily recurrent disabling 
attacks of abdominal pain with few pain free intermissions, 
requiring daily prescription narcotic pain medications; the 
condition is also manifested by steatorrhea, malabsorption, 
and symptoms consistent with diarrhea.

3.  Neither the former criteria for evaluating disorders of 
the endocrine system, including diabetes mellitus, in effect 
when the veteran filed his claim seeking an increased rating 
for his diabetes mellitus in April 1989, nor the revised 
criteria, which became effective June 6, 1996, are more 
favorable to the veteran's claim.  

4.  The evidence shows that the veteran's diabetes mellitus 
requires the daily administration of insulin, compliance with 
a restricted diet, and is productive of vascular deficiencies 
and diabetic retinopathy; however, the condition is not 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions or progressive loss of weight and strength.  

5.  The evidence indicates that the veteran's severe diabetes 
is not uncontrolled and is not manifested by repeated 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

6.  Neither the former criteria for evaluating cardiovascular 
disorders, including hypertension, in effect when the veteran 
filed his claim seeking an increased rating for his diabetes 
mellitus in April 1989, nor the revised criteria, which 
became effective January 12, 1998, are more favorable to the 
veteran's claim.  

7.  The evidence shows that the veteran's hypertension has 
required the consistent use of medications to treat the 
disease.

8.  The veteran's hypertension has been well controlled with 
medication and the diastolic pressure has not been 
predominantly 110 or more.

9.  The veteran's hypertension has been well controlled with 
medication and the diastolic pressure has not predominantly 
been 110 or more and the systolic pressure has not 
predominantly been 200 or more.

10.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claim 
seeking an increased rating for his diabetes mellitus in 
April 1989, nor the revised criteria, which became effective 
August 30, 2002, are more favorable to the veteran's claim.

11.  The veteran's cellulitis affecting his lower extremities 
is manifested by post-inflammatory hyperpigmentation 
affecting his feet and legs, with scaling; however, constant 
itching, extensive exfoliation, lesions, or marked 
disfigurement has not been shown.

12.  The veteran's cellulitis affecting the veteran's lower 
extremities does not extend over an area of more than 20 
percent of the entire body or more than 20 percent of exposed 
areas, and has not required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for chronic 
pancreatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7347 (2002).

2.  The criteria for a separate evaluation in excess of 60 
percent rating for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.84a, 4.119, Diagnostic Codes 6079, 6080, 7913 
(1996, 2002).

3.  The criteria for a separate 10 percent evaluation for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (1997, 2002).

4.  The criteria for a separate 10 percent evaluation for 
cellulitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (2001, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for increased ratings for his service-
connected diabetes mellitus, with hypertension, cellulitis 
and diabetic retinopathy, as well as his pancreatitis, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with pertinent VA examinations 
in January 1992, April, May, September, October, November and 
December 1993; August 1996; April 1997; March, May and 
October 1999; and September 2001 to determine the nature and 
extent of his diabetes mellitus, including his hypertension, 
cellulitis and diabetic retinopathy, as well as his 
pancreatitis, and obtained opinions as to the nature, extent 
and severity of their manifestations, including the 
development of additional conditions that stemmed from these 
service-connected disabilities.  Further, the RO has 
associated with the claims folder voluminous pertinent 
records of the veteran's VA and private medical care, dated 
since the 1980s; and transcripts of RO hearings conducted in 
May 1993 and August 1995, as well as the one held before the 
undersigned Veterans Law Judge in January 2003.

In addition, he and his representative have been provided 
with statements of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to these claims, and essentially 
notify them of the evidence needed by the veteran to prevail 
on the claims.  In numerous letters, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  By 
way of the aforementioned documents, the veteran was 
specifically informed of the cumulative evidence of record, 
as well as what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his chronic pancreatitis and diabetes 
mellitus claims and that there is no prejudice to him by 
appellate consideration of the claims at this time, without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal and the Board's favorable 
determinations demonstrate the futility of any additional 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in further 
substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

In a December 1981 decision, the Board granted service 
connection for chronic pancreatitis, and in a February 1982 
rating action implementing that decision, the RO assigned a 
10 percent rating for this disability under Diagnostic Code 
7347, effective May 1, 1980.  

In a May 1982 rating action, the RO granted service 
connection for diabetes mellitus, and assigned a 20 
evaluation for this condition under Diagnostic Code 7913, 
effective January 14, 1982.

In a February 1985 decision, the Board increased the 
evaluation of the veteran's pancreatitis to 30 percent and 
his diabetes mellitus to 40 percent.  In that same decision, 
the Board also determined that January 22, 1980, was the 
appropriate effective date for the grant of service 
connection for the veteran's pancreatitis.  In a rating 
action dated later that same month implementing the Board's 
decision, the RO assigned a 10 percent rating for the 
veteran's pancreatitis, effective January 22, 1980, and a 30 
percent evaluation for this disease, effective June 1, 1982.  
In addition, the RO assigned the 40 percent rating for the 
veteran's diabetes mellitus, effective January 25, 1984.

Thereafter, the RO obtained a copy of an April 1989 VA 
hospitalization report, which it interpreted as a claim 
seeking increased ratings for the veteran's then service-
connected disabilities, i.e., his diabetes mellitus, 
pancreatitis, and chronic urinary tract infections.  The 
hospitalization report shows that he received inpatient care 
for eight days and that his medication regimen included 38 
units of NPH (isophane, a type of insulin) and 10 units of 
regular insulin, in the mornings, and five units of NPH at 
night and 50 mg doses of Demerol, as needed.  Further, it 
reflects that the veteran was diagnosed as having pancreatic 
insufficiency with a history of chronic pancreatitis; and 
diabetes mellitus.  

VA outpatient treatment records, dated from June 1988 to June 
1989, reflect that he was seen on several occasions for 
treatment of his pancreatitis and diabetes mellitus.  The 
entries show he had "significant" left flank pain due to 
his pancreatitis and that examiners determined "required" 
Demerol.  These records also indicate that he took insulin to 
treat his diabetes mellitus, and that his blood pressure was 
recorded as 150/88.

In August 1989, the veteran was afforded a formal VA 
examination, which was conducted in conjunction with his then 
pending heart disability claim.  The physician noted the 
veteran's pertinent medical history and indicated that his 
diabetes was poorly regulated.  No pertinent findings were 
reported and the examiner diagnosed the veteran as having 
chronic pancreatitis, complicated by diabetes.

Thereafter, in a June 1991 rating decision, based on its 
consideration of the April 1989 VA hospitalization report, 
the RO denied the veteran's claims seeking entitlement to 
ratings in excess of 40 percent for his diabetes mellitus and 
30 percent for his pancreatitis.

The veteran appealed, and in January 1992, he was afforded a 
VA examination in conjunction with his claim seeking VA 
compensation for impotence.  The examination report reflects 
that he was diagnosed as having insulin-dependent diabetes 
mellitus and chronic pancreatitis.

The RO thereafter associated records of his VA outpatient 
care, dated from August 1990 to March 1993, which indicate 
that the veteran was followed for his diabetes mellitus, 
pancreatitis and hypertension.  These entries show that he 
treated his hypertension with medication, including atenolol, 
and that his blood pressure was recorded as 120/84, 122/82, 
136/90, and in March 1993, 140/90.  In addition, these 
entries reflect that he had right flank pain and that he 
received treatment for his pancreatitis, for which he was 
prescribed Demerol, and diabetes mellitus, which required 
insulin.  The entries also show that the veteran was on a 
restricted diet Further, they indicate that he had post-
inflammatory hyperpigmentation of his ankles, as well as 
cellulitis of the left ankle, which was treated with 
medications and elevation of his left leg; skin lesions were 
also noted on his left ankle.

In April 1993, the veteran was afforded a formal VA 
examination to assess his pancreatitis and diabetes mellitus; 
however, as the RO noted, the examiner instead focused on the 
veteran's erectile dysfunction, and thus it concluded that 
the report was insufficient for rating purposes.  In a May 
1993 addendum to that report, the same physician indicated 
that, due to the veteran's pancreatitis, his pain was so 
severe that he was on opiate analgesics.  Further, with 
respect to his diabetes mellitus, he noted that he veteran 
took 38 units of NPH and 10 units or regular insulin every 
morning, and 10 units of regular insulin in the evenings.

In May 1993, the veteran was afforded another formal VA 
examination.  The physician reported that the veteran had 
increased pigmentation on his legs, and indicated that it did 
not represent venous stasis dermatis but instead was post-
inflammatory cellulitis hyperpigmentation of the skin of the 
ankles and distal legs.  In addition, the examiner explained 
that the veteran's insulin-dependent diabetes mellitus made 
him "prone" to developing this condition.  The diagnoses 
were insulin-dependent diabetes mellitus and recurrent distal 
legs/ankles cellulitis with post-inflammatory 
hyperpigmentation.

In May 1993, the veteran also testified at a hearing 
conducted before a hearing officer at the RO.  During the 
hearing, the veteran reported that he had cellulitis and 
dermatitis of the feet due to his insulin-dependent diabetes 
mellitus.  He added that his weight had fluctuated during the 
past twelve months, that he was easily fatigued, had vision 
problems, and had sores on his feet that did not heal.  The 
veteran also stated that his feet were black.  He further 
testified that, due to his pancreatitis, his abdomen was 
tender and painful all the time.

VA outpatient treatment records, dated from May to June 1993, 
show that the veteran was taking 50 mg of pain medication 
four times a day to treat his pancreatitis, and 43 units of 
insulin each day.  They also indicate that his diet was 
regulated.

In late 1993, the veteran was afforded a battery of formal VA 
examinations to assess the nature and severity of his 
diabetes mellitus and pancreatitis, and in September 1993, he 
had a dermatological examination.  At the outset of the 
report, the physician noted the veteran's pertinent medical 
history and his diagnoses of insulin-dependent diabetes 
mellitus, pancreatitis, and cellulitis.  Following his 
physical examination, the examiner diagnosed the veteran as 
having stasis dermatitis secondary to poor circulation due to 
his diabetes mellitus, which required chronic care, including 
topical moisturizers and support during infections; and tinea 
pedis.

In November 1993, the veteran was afforded a VA eye 
examination.  At the outset of his report, the physician 
noted the veteran's pertinent medical history and treatment 
regimen.  The examination revealed that the veteran's 
corrected vision was 20/20 bilaterally, and the examiner 
diagnosed him as having bilateral astigmatism.

Thereafter, in October and December 1993, two VA neurologists 
examined the veteran.  In their joint report, these 
physicians noted the veteran's pertinent medical history and 
indicated that his blood pressure, while sitting, was 140/95, 
and while recumbent, was 130/90.  The report reflects that 
the neurologists diagnosed him as having peripheral 
neuropathy of the left hand due to his diabetes mellitus.

Based on its consideration of the veteran's May 1993 
testimony and its review of the examination reports, in a 
January 1994 rating decision the RO confirmed and continued 
its denial of the veteran's diabetes mellitus and 
pancreatitis claims.

In a March 1994 statement, the veteran pointed out that, due 
to the severity of his pancreatitis, his VA physicians had 
prescribed Demerol to treat the pain, and stated that the 
condition had required the use of narcotics for the past 
eight years, which he asserted justified an increased rating 
for the condition.  In that same statement, the veteran also 
argued that his diabetes mellitus was "out of control" and 
that an increased evaluation was warranted for that 
disability.

In addition, records of the veteran's treatment at the 
University of Pennsylvania, dated from April to November 
1994, show that he received treatment for his genitourinary 
and sexual dysfunction problems.  These records do, however, 
reflect that he had hypertension, insulin-dependent diabetes 
mellitus, and pancreatitis.

In January 1995, the veteran was hospitalized by VA on an 
emergency basis on two separate occasions, each for 
approximately three days, for complaints of chest pain.  The 
discharge summaries reflect that he was diagnosed as having 
chronic pancreatitis; malabsorption syndrome; insulin-
dependent diabetes mellitus; and hypertension.  At discharge, 
the physicians prescribed Demerol, 50 mg, four times per day 
for "belly pain," insulin, 10 units regular and 25 units 
NPH in the morning, and 10 units regular and 5 units NPH in 
the evenings, and Lasix for his hypertension.

In April 1995, the veteran submitted a February 1995 
statement signed by a physician at the University of 
Pennsylvania indicating that he had severe cardiomyopathy and 
was scheduled to have a consultation with the heart 
transplant team at the department of cardiology at Temple 
University Medical School.

In August 1995, the veteran testified at a second RO hearing.  
During the hearing, the veteran discussed his sexual 
dysfunction and genitourinary problems, and did not offer 
testimony in support of his diabetes mellitus and 
pancreatitis claims.

Additional VA outpatient treatment records, dated from 
February 1995 to January 1996, show that the veteran 
continued to receive regular treatment for his diabetes 
mellitus and pancreatitis.  The entries reflect that, despite 
treating his pancreatitis with Demerol, which the physician 
noted was a narcotic, he continued to suffer from constant 
pain due to this condition.  The records also state that he 
continued to treat his diabetes mellitus with insulin and his 
hypertension with Lasix, and reflect blood pressure findings 
of 160/80, 120/80, 128/72 and 130/80; an examiner 
characterized the disease as "controlled."  The veteran was 
also seen for ulcers on his lower extremities.  In addition, 
a November 1995 entry reflects that the veteran was on Temple 
University's heart transplant program.

VA outpatient treatment records, dated from May 1993 to July 
1996, reflect that the veteran continued to be seen for 
treatment of his diabetes mellitus, including for 
hypertension, cellulitis, and pancreatitis, and that his 
treatment regimen remained intact.

In August 1996, the veteran was afforded a VA hypertension 
examination.  The physician indicated that the veteran was 
familiar to him and noted his pertinent medical history.  In 
addition, he observed that the veteran was receiving care at 
the Philadelphia, Pennsylvania, VA Medical Center, as well as 
at Temple University Medical School Hospital, and that he had 
hypertension, which he treated with Lisinopril twice per day.  
The veteran reported that his highest blood pressure reading 
was 150/98, and the examiner recorded his blood pressure as 
130/80 for his left arm while sitting and 135/85 for his 
right arm while sitting.  In addition, the examiner indicated 
that diabetics were at an increased risk of getting 
hypertension, and diagnosed him as having that disease, as 
well as early diabetic nephropathy.

Based on its review of the treatment records and the August 
1996 VA examination report, in a November 1996 rating 
decision, the RO recharacterized the veteran's service-
connected diabetes mellitus by expanding the definition of 
the service-connected disability to include cellulitis, 
hypertension, and nephropathy, and increased the evaluation 
of the condition to 60 percent under Diagnostic Code 7913, 
effective July 16, 1995.  Thereafter, in a March 1997 rating 
decision, the RO determined that the November 1996 rating 
action was clearly and unmistakably erroneous in not 
assigning April 3, 1989, as the effective date of the 60 
percent evaluation for the veteran's "diabetes mellitus with 
cellulitis, hypertension and early nephropathy" under 
Diagnostic Code 7913.  

In a November 1996 report, one of the veteran's treating 
physicians at the Temple University Cardiomyopathy and 
Transplant Program noted the veteran's treatment regimen.  

VA outpatient treatment records, dated from September 1996 to 
April 1997, reflect that the veteran continued to treat his 
diabetes mellitus with insulin and his pancreatitis with 
Demerol.  In addition, his blood pressure was recorded as 
120/82 and 124/75, and his vision was 20/30 for each eye and 
a VA examiner indicated that the veteran did not wear 
corrective lenses.

In April 1997, the veteran was afforded another VA eye 
examination.  The examiner noted the veteran's pertinent 
medical history and indicated that the examination revealed 
that he had corrected visual acuity for both his right and 
left eyes for near was 20/30 and for distance, was 20/25-2.  
In addition, the physician reported that the veteran had 
neither diplopia nor visual field deficits.

Later that same month, the veteran was also afforded a VA 
diabetes mellitus examination.  At the outset of his report, 
the examiner noted the veteran's pertinent medical history, 
and stated that he had cellulitis, hypertension and early 
neuropathy due to his diabetes mellitus.  The examiner also 
observed that the veteran suffered from chronic pancreatitis 
and that he was on the waiting list for a heart transplant at 
Temple University Medical School Hospital.  In this regard, 
the examiner indicated that because of his "functional 
status," the veteran "must be absolutely last on that list 
and I would think that the last thing in the world that [the 
veteran] would want to do at this stage of the game is to 
undergo heart transplantation."  The examination revealed 
that his blood pressure was 120/80 and the physician 
diagnosed him as having insulin-treated diabetes and "high 
blood pressure-treated."

Based on the above medical evidence, in a September 1997 
rating decision, the RO established service connection for 
diabetic retinopathy and added that condition to the 
definition of the veteran's service-connected diabetes 
mellitus; the RO also confirmed and continued the 60 percent 
rating for the disease.

VA outpatient treatment records, dated from October 1997 to 
April 1999, reflect that the veteran was seen on numerous 
occasions for treatment of his pancreatitis, insulin-
dependent diabetes mellitus, as well as his cellulitis and 
hypertension.  With respect to his pancreatitis, the records 
show that he continued to take Demorol to treat the disease.  
In addition, with respect to his hypertension, the veteran 
continued to treat the disease with medications, and examiner 
stated that the condition remained generally under control; a 
January 1998 blood pressure reading reflects it was 137/70, 
and in April 1998, it was recorded as 124/62.  These entries 
also show that he wore glasses for reading and that his 
diabetic retinopathy was stable.  Further, these records 
indicate that he was treated on several occasions for 
infections, hyperpigmentation and edema on his feet and lower 
legs and ankles, and that he was on a restricted diet.

In March 1999, the veteran underwent another VA diabetes 
mellitus examination.  At the outset of his report, the 
examiner noted the veteran's long history of suffering from 
diabetes, chronic cellulitis involving both legs, and 
hypertension.  In addition, the examiner observed that he 
treated his hypertension with medications.  The examiner also 
noted that he veteran was insulin-dependent and that he 
suffered from diabetic retinopathy.

The examination disclosed that the veteran had chronic 
cellulitis of a mild to moderate degree involving both lower 
extremities, left worse than right, with some purulent 
discharge from the left leg.  Further, the veteran reported 
that blood pressure readings of the veteran's right upper 
extremity were 130/75, 132/76 and 130/78.  The diagnoses were 
diabetes with moderate to severe polyneuropathy; hypertension 
controlled with current medications; and cellulitis as 
described.  In addition, subsequent to offering these 
assessments, the examiner indicated that the veteran was 
"prone for progression of these symptoms."  Further, he 
commented that the veteran's diabetes was not currently 
productive of fatigability.

In May 1999, the veteran was afforded another VA eye 
examination.  The physician noted the veteran's pertinent 
medical history and conditions, and reported that his 
uncorrected right eye vision, was 20/100 for near and 20/25 
for far, and that corrected, it was 20/25 at both near and 
distance.  The examination further disclosed that the 
veteran's uncorrected left eye vision was 20/100 for near and 
20/50 for far, and that corrected, it was 20/25 at near and 
20/28 at distance.  He had no diplopia, and the physician 
diagnosed him as having background diabetic retinopathy.

In May 1999, the veteran was also hospitalized to treat his 
chronic pancreatitis.  The discharge summary from the 
University of Pennsylvania reflects that, during the 
hospitalization, he had fever, right quadrant pain, nausea 
and vomiting.

In July 1999, the RO obtained a June 1999 report that 
assessed the veteran's physical condition, prepared by a 
physician in the gastroenterology division at the University 
of Pennsylvania Medical Center.  In the report, the examiner 
indicated that, due to his chronic pancreatitis, the veteran 
had calcifications and partial stenosis of the bile ducts and 
that in March 1999 underwent surgery to treat the condition.  
The physician added that further surgery was required in May 
1999, and that the veteran took 50 mg doses of Demerol, twice 
each day, as well as Creon, to treat the disease.  Further, 
the examiner stated that, due to his pancreatitis, the 
veteran had heartburn and foul-smelling, oily stools.

In October 1999, the veteran underwent a VA genitourinary 
examination.  The examiner reviewed his pertinent medical 
history and indicated that the veteran likely suffered from 
pancreatic insufficiency as a consequence of his chronic 
pancreatitis.  In addition, he reported that the veteran's 
diabetes mellitus was poorly controlled.  During the 
examination, his blood pressure was recorded as 110/60.

In a January 2000 report, the veteran's treating physician at 
the University of Pennsylvania wrote to VA and advised the RO 
that the veteran's chronic pancreatitis was manifested by 
probable steatorrhea.  In addition, the examiner reported 
that although the veteran's stool was hard, he had the 
passage of oily, foul-smelling material at least twice a day, 
and that he took four Creon tablets with meals to treat that 
problem.  The physician added that the veteran also took 50 
mg doses of Demerol twice a day to treat his abdominal pains.  
Finally, he noted that the veteran suffered from anemia.

In a December 2000 University of Pennsylvania report, the 
physician indicated the veteran's dosage of MS Contin, which 
he used to treat his "breakthrough" abdominal pain, was 
increased.  In addition, the examiner reported that when the 
veteran attempted to discontinue his use of Creon his stool 
became foul smelling and oily.  The physician also stated 
that the veteran's blood pressure was 100/60.

In an April 2001 report, drafted by another physician at the 
University of Pennsylvania, that examiner reported that the 
veteran continued to treat his chronic pancreatitis with MS 
Contin and Creon and indicated that the veteran had 
intermittent heartburn in addition to the symptoms noted in 
the December 2000 report.

Further, September 2001 records from the University of 
Pennsylvania show that the veteran had diffuse pancreatic 
calcifications that were consistent with chronic, calcific 
pancreatitis.  

In September 2001, VA afforded the veteran another series of 
formal evaluations to access the nature, extent and severity 
his pancreatitis and diabetes mellitus.  In early September 
2001, he had a diabetes mellitus examination.  The examiner 
noted the veteran's pertinent medical history and indicated 
that the examination revealed that his blood pressure was 
130/80.  His abdomen was soft with positive bowel sounds and 
the examiner diagnosed him as having type 2 diabetes 
mellitus.

Later that month, the veteran underwent a VA eye examination.  
The physician noted the veteran's pertinent medical history 
and conditions, and reported that his corrected right eye 
vision was 20/20 at both near and distance.  The examination 
further disclosed that the veteran's corrected left eye 
vision was 20/20 for near and 20/25+ for far.  He had no 
visual field deficits and the examiner diagnosed him as 
having BDR (background diabetic retinopathy).

That same day, the veteran was also afforded a VA 
dermatological examination.  During the examination, the 
veteran complained of having intermittent dryness and peeling 
of the skin on his face, hands and feet.  The examination 
disclosed that the veteran had xerosis on his feet and 
hyperpigmented macules on his shins and over his dorsal left 
foot.  In addition, it revealed that he had a scaling in a 
moccasin distribution on his feet; however, there was no 
ulceration, exfoliation or crusting, as well as no associated 
systemic or nervous manifestations.  The examiner diagnosed 
the veteran as having seborrheic dermatitis; diabetic 
dermopathy; xerosis of the lower extremities; and stasis 
dermatitis.

In a November 2001 report prepared by the veteran's treating 
physician at the gastroenterology division at the University 
of Pennsylvania, the examiner stated that the veteran 
suffered from chronic pancreatitis and that the condition was 
productive of recurrent fevers.  In addition, the 
gastroenterologist reported that the veteran took three doses 
of Creon daily with meals because of his steatorrhea and that 
the condition also required him to take 60 mg of MS Contin 
twice a day, with a 30 mg dose up to three times a day to 
treat his "breakthrough pain."  In this regard, the 
physician indicated that the pain was generally in his right 
abdomen.  The examiner added that during the past year the 
veteran had lost ten pounds but that his weight had been 
stable since September.

VA outpatient treatment records, dated from the late 1990s to 
January 2002, show that he continued to be seen for regular 
treatment of his insulin-dependent diabetes mellitus and 
chronic pancreatitis, and reflect findings consistent with 
those discussed above.

Finally, in January 2003, the veteran testified by video-
conference at a hearing conducted before the undersigned 
Veterans Law Judge.  At the outset of the hearing, the 
veteran stated that he wished to offer testimony only in 
support of his pancreatitis and earlier effective date 
claims, but indicated that he was not withdrawing his 
diabetes mellitus or urinary tract infection claims.  

In support of his claim seeking an increased rating for his 
chronic pancreatitis, the veteran reported that he had daily 
"terrific" and severe abdominal pain due to the condition, 
which he noted he was treating with narcotics, including 
Demerol and MS Contin, three times each day.  In this regard, 
he reported that the pain medications were so strong that 
their use was generally reserved for cancer patients and 
individuals suffering from AIDS.  The veteran indicated that 
he received care on a regular basis from VA; he also reported 
that VA had approved his right to receive treatment for this 
condition at the University of Pennsylvania.  Further, on a 
scale of one to ten, with the higher the number the more 
severe the pain, the veteran described the pain as a ten, and 
indicated that he was often unable to sleep due to its 
severity.  

In addition, the veteran stated that as a consequence of his 
pancreatitis, he had lost as much as twenty pounds and that 
his weight fluctuated.  He also reported that he had residual 
fevers several attacks that required inpatient treatment 
covering a period of approximately 28 days during the past 
four years.  The veteran further testified that his 
pancreatitis was productive of foul smelling gas and that he 
had to wear a pad to guard against bowel leakage when he left 
his home.  Finally, he indicated that he was unable to 
control his bowel movements and was on a modified diet due to 
the condition.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the course of this lengthy appeal, effective June 6, 
1996, VA revised the criteria for diagnosing and evaluating 
disorders of the endocrine system, including diabetes 
mellitus.  61 Fed. Reg. 20440 (1996).  The criteria for 
evaluating cardiovascular disorders were also changed, 
effective on January 12, 1998.  62 Fed. Reg. 65219 (1997).  
In addition, effective August 30, 2002, VA amended the rating 
schedule for evaluating skin disabilities.  See 67 Fed. Reg. 
49,596 (Jul. 31, 2002) (to be codified at 38 C.F.R. § 4.118).  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Further, in considering the veteran's diabetes mellitus 
claim, the RO has evaluated the disability under both the 
former and revised criteria, so there is no prejudice to the 
veteran by the Board doing so as well.  In addition, because 
the veteran's service-connected diabetes mellitus is 
manifested by distinct and nonoverlapping pathology, i.e., 
his hypertension and cellulitis, the Board will separately 
evaluate each of these discrete conditions of the service-
connected disability.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  In this regard, however, the Board 
acknowledges that the RO has not, to date, considered whether 
separate evaluations are warranted for his hypertension and 
cellulitis.  The Board concludes, however, in light of the 
age of this appeal, and the Board's determination that a 
separate compensable evaluation are warranted, the veteran 
has not been prejudiced by the Board consideration of the 
former and revised criteria.  See Bernard v. Brown, 4 Vet. 
App. at 394.  Moreover, regulations provide that where, as 
here, the Board grants the benefit to the veteran, no notice 
is required.  See 38 C.F.R. § 20.903(b).

In this regard, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In 
addition, where, as here, a veteran has been diagnosed as 
having a specific condition and the diagnosed condition is 
not listed in the Ratings Schedule, i.e., his cellulitis, the 
diagnosed condition will be evaluated by analogy to closely-
related diseases or injuries in which not only the functions 
affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.

Chronic pancreatitis

The veteran's chronic pancreatitis is currently evaluated as 
30 percent disabling under Diagnostic Code 7347.  That code 
provides that a 30 percent evaluation is warranted with 
moderately severe pancreatitis, with at least four to seven 
typical attacks of abdominal pain per year with good 
remission between attacks.  A 60 percent requires that the 
condition be productive of frequent attacks of abdominal 
pain, loss of normal body weight and other findings showing 
continuing pancreatic insufficiency between acute attacks.  
Finally, a 100 percent evaluation is warranted when the 
disorder is manifested by frequent recurrent disabling 
attacks of abdominal pain with few pain free intermissions 
and with steatorrhea, malabsorption, diarrhea, and severe 
malnutrition.

After a careful review of the lay and medical evidence 
submitted during this lengthy appeal, which the veteran has 
prosecuted for more than fourteen years, the Board concludes 
that the veteran's chronic pain warrants at least a 60 
percent rating, but most closely approximates the criteria 
required for a 100 percent schedular evaluation.  In reaching 
this determination, the Board notes that the medical evidence 
dated since the 1980s shows that despite treating this 
condition with narcotics prescribed by VA, including Demerol 
and, more recently, MS Contin, his abdominal pain stemming 
from his chronic pancreatitis continues to be productive of 
daily, recurrent, severely disabling attacks with few, if 
any, intermissions.  Indeed, since the 1980s his treating 
physicians have indicated that his chronic pain "required" 
the daily administration of Demerol to treat his abdominal 
pain.  Further, for the past several years, because of what 
his physicians have described as his "breakthrough pain," 
the veteran has been taking another, longer acting narcotic 
pain reliever, MS Contin, which as he testified, is generally 
given only to cancer patients and AIDS sufferers because of 
its longer-acting pain relief.  The Board notes that these 
findings are consistent with the rating criteria for a total 
schedular evaluation for this condition.

In addition, the Board observes that due to his chronic pain, 
a January 1995 VA hospitalization report reflects that since 
the 1980s he has also been diagnosed as having malabsorption 
syndrome.  The medical evidence also shows that the veteran 
suffers from steatorrhea, or excessive amounts of fats in the 
feces, and that he treats this symptom with the daily 
administration of Creon.  Further, consistent with the 
veteran's contentions, the medical evidence confirms that he 
has had a loss of normal body weight.  Finally, although the 
medical evidence does not reflect that he has diarrhea due to 
this condition, it does show that he has oily, foul-smelling 
stool, and he testified that he is forced to wear pads to 
guard against bowel leakage.  As such, the Board concludes 
that the criteria for a 100 percent evaluation have been met.

Diabetes mellitus

The veteran's diabetes mellitus is currently evaluated as 60 
percent disabling pursuant to Diagnostic Code 7913.  Under 
the former criteria, a 60 percent rating was warranted for 
severe diabetes, with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A maximum 100 percent rating under this code, 
for pronounced, uncontrolled diabetes mellitus, required that 
the disease be manifested by repeated episodes of 
ketoacidosis or hypoglycemic reactions, restricted diet, and 
regulation of activities, with progressive loss of weight and 
strength or severe complications.  In addition, a note 
following the rating criteria indicated that definitely 
established complications were to be separately rated under 
the applicable diagnostic codes.  

Under the revised criteria, a 60 percent under this code 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.

After a careful review of the lay and medical evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an evaluation in excess 
of 60 percent for this disease under either the former or the 
revised criteria.  

In reaching this determination, the Board observes that 
although physicians have described the veteran's insulin-
dependent diabetes mellitus as poorly controlled and the 
medical evidence showing that it has been productive of 
numerous manifestations, separate evaluations have been 
granted for those disabilities, e.g., his peripheral 
neuropathy of his upper and lower extremities.  Instead, the 
medical evidence reflects that the veteran has been treating 
this disease with insulin since the mid-1970s and that, due 
to this disorder, he has circulatory disturbances and 
diabetic retinopathy and some loss of weight, and has been 
placed on a restricted diet, all of which support the current 
60 percent rating under the old criteria.  

The Board notes, however, that though poorly controlled, 
examiners have never characterized the veteran's diabetes 
mellitus as "uncontrolled," and there is no evidence, lay 
or medical, that even suggests that the veteran's diabetes 
mellitus has been productive of repeated, let alone, any 
episodes of ketoacidosis or hypoglycemic reactions.  
Moreover, although the veteran is on a restricted diet, in 
the March 1999 VA examination report, the physician who 
examined the veteran specifically to assess the nature, 
extent and severity of this condition, reported that his 
diabetes mellitus was not productive of fatigability.  
Finally, the evidence does not show that he suffers from a 
progressive loss of weight; indeed, by contrast, his private 
physician in November 2001 indicated that although he had 
lost weight, approximately ten pounds, his weight was now 
stable.  As such, pursuant to the former criteria, an 
increased rating is not warranted.

The Board notes that evaluating this condition under the 
revised criteria yields the same conclusion.  In this regard, 
the Board points out that although the condition has required 
insulin and a restricted diet, as noted above, it has not 
required that he regulate his activities.  Moreover, there is 
no evidence showing that he has episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Here, other than the veteran's noncompensable 
diabetic retinopathy, the other complications are separately 
evaluated and may not be considered in evaluating this 
disease under Diagnostic Code 7913.  In addition, as 
discussed above, his weight is stable.  As such, a higher 
rating under the revised criteria is not warranted.  

Finally, because the medical evidence has consistently shown 
that the veteran's diabetic retinopathy is not productive of 
any field of vision loss and that his corrected visual is 
better than 20/40 bilaterally, a compensable evaluation for 
this condition is not warranted.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6079, 6080.




Hypertension

As a preliminary matter, the Board reiterates that although 
never evaluated independently, the RO granted service 
connection for hypertension in November 1996, when the 
definition of the veteran's service-connected diabetes 
mellitus was expanded to include this condition, see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991), and the RO 
subsequently assigned April 3, 1989, as the effective date of 
service connection for this condition.  

The Board also reiterates that, during the course of this 
appeal, VA amended the criteria for evaluating hypertension.  
In this regard, the Board observes that the rating criteria 
in effect prior to January 12, 1998, provided that a 10 
percent rating was warranted for hypertensive vascular 
disease when the diastolic pressure predominantly 100 or 
more.  In order to warrant a 20 percent rating under the 
former criteria, the diastolic pressure readings had to be 
predominantly 110 or more with definite symptoms.  A 40 
percent rating required that the diastolic pressure be 
predominantly 120 or more, and that moderated severe symptoms 
were demonstrated.  A maximum evaluation of 60 percent was 
warranted when diastolic pressure was predominantly 130 or 
more and there were severe symptoms.  In addition, pursuant 
to note 2, which followed Diagnostic Code 7101, when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
assigned.

Effective January 12, 1998, the rating schedule for 
hypertension was changed to provide for a 10 percent rating 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure of 160 or more, or; minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating requires that the evidence 
show that the diastolic pressure is predominantly 110 or 
more, or that systolic pressure is predominantly 200 or more.  
A 40 percent rating is warranted when the diastolic pressure 
is predominantly 120 or more, and a maximum 60 percent rating 
requires diastolic pressure predominantly 130 or more.  

Here, a careful review of the medical evidence shows that 
throughout the course of this lengthy appeal, the diastolic 
pressure readings have consistently been below 100.  The 
Board observes, however, that although numerous examiners 
have characterized the veteran's hypertension as well 
controlled, he has been treating the disease with 
medications, and as such, pursuant to the former regulations, 
the Board finds that a 10 percent rating is warranted.  

The Board finds that a 10 percent rating, and no more, is 
similarly warranted under the revised regulations.  Again, 
because the veteran's hypertension requires the continuous 
use of medication to control, despite findings showing that 
the diastolic pressure has consistently been less than 100 
and the systolic pressure less than 160, a 10 percent rating 
is warranted.

Cellulitis

As with the veteran's hypertension, the Board reiterates that 
although never evaluated independently, the RO granted 
service connection for cellulitis in November 1996, when the 
definition of the veteran's service-connected diabetes 
mellitus was expanded to include this condition, see 
Baughman, and the RO subsequently assigned April 3, 1989, as 
the effective date of service connection for this condition.

As discussed above, the veteran's cellulitis is not listed in 
the Ratings Schedule, and thus the condition must be 
evaluated by analogy to closely-related diseases or injuries 
in which not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  Here, the Board finds that the veteran's 
cellulitis is best evaluated under or by analogy to eczema, 
pursuant to the general rating for skin conditions set forth 
in 38 C.F.R. § 4.118.

In this regard, the Board reiterates that during the course 
of this appeal, VA amended the criteria for evaluating skin 
disorders.  In this regard, the Board notes that the general 
rating criteria in effect prior to August 30, 2002, provided 
that skin disorders were rated as or by analogy to eczema 
under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Pursuant to 
the former criteria, under that diagnostic code, when the 
condition was productive of slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area, 
a noncompensable rating was warranted.  A 10 percent 
evaluation was warranted where the skin disability was 
productive of exfoliation, exudation or itching involving an 
exposed surface or extensive area.  A 30 percent rating 
required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Pursuant to the revised criteria, when the disability is most 
analogous to dermatitis or eczema, it should continue to be 
rated as dermatitis or eczema under Diagnostic Code 7806.  
The revised criteria provide that if the dermatitis or eczema 
covers less than five percent of the entire body or when less 
than five percent of exposed areas are affected and no more 
than topical therapy required during the past twelve-month 
period, a noncompensable rating is warranted.  A 10 percent 
evaluation is appropriate when an area of at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected; or requires intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past twelve-month period.  A 30 percent rating requires 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve-month 
period.

After a careful review of the lay and medical evidence, the 
Board finds that the veteran's cellulitis warrants a separate 
ten percent rating under both the former and the revised 
criteria.  In reaching this determination, the Board notes 
that the outpatient treatment records dated early in this 
appeal show that the condition was productive of post-
inflammatory hyperpigmentation and skin lesions on his ankles 
and cellulitis that was treated with medications.  Further, 
the physician who conducted the May 1993 VA examination 
reported that the veteran had increased pigmentation on his 
legs and post-inflammatory cellulitis hyperpigmentation on 
the skin of his ankles and legs.  In addition, during the May 
1993 RO hearing, the veteran testified that he had sores on 
his feet that did not heel.

Further, the examiner who performed the September 1993 skin 
examination diagnosed the veteran as having cellulitis and 
indicated that the condition required the use of topical 
moisturizers and support during infections.  The record 
reflects that the veteran continued to receive outpatient VA 
care for this condition throughout the 1990s, and the 
physician who conducted the March 1999 VA diabetes mellitus 
examination diagnosed the veteran as having mild to moderate 
chronic cellulitis of both lower extremities and that was 
productive of purulent discharge from his left leg.  Finally, 
the examiner who performed the September 2001 VA skin 
examination reported that the veteran had hyperpigmented 
macules on his skins and over his dorsal left foot and some 
scaling, but that there was no ulceration, exfoliation, 
crusting or associated systemic or nervous system 
manifestations and diagnosed him as having dermatitis.

Pursuant to the former criteria, because the veteran's skin 
pathology was limited to his lower extremities, a non-exposed 
area, the Board finds that a 10 percent rating, and no more, 
is warranted.  In reaching this conclusion, the Board notes 
that the condition has not, to date, been characterized as 
markedly disfiguring, and in fact, the veteran does not 
contend otherwise.  Further, it does not involve an exposed 
service or extensive area.

The Board finds that a 10 percent rating, and no more, is 
similarly warranted under the revised regulations.  Because 
the evidence shows that the skin pathology extends over an 
area of at least five but less than 20 percent of the body, a 
10 percent rating is warranted.  However, because it does not 
cover an area in excess of either 20 percent of the entire 
body or 20 percent of exposed areas, and does not require 
systemic therapy or other immunosuppressive drugs for an 
average of six weeks per year, the preponderance of the 
evidence is against a 30 percent evaluation.  

E.  Extraschedular consideration other than for the veteran's 
chronic pancreatitis 

Finally, the above determinations regarding the veteran's 
diabetes mellitus, hypertension and cellulitis are based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  As opposed to the veteran's chronic 
pancreatitis, for which the Board has granted a total 
schedular evaluation, there is no showing that these distinct 
manifestations of the veteran's diabetes mellitus result in 
so exceptional or so unusual a disability picture as to 
warrant the assignment of evaluations higher than 60 percent, 
10 percent and 10 percent, respectively, on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that these manifestations of the service-connected 
disability result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, these manifestations have not been shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand any of these aspects of the 
veteran's service-connected diabetes mellitus to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 100 percent rating for chronic pancreatitis is granted, 
subject to the law and regulations governing payment of 
monetary benefits.

Entitlement to an evaluation in excess of 60 percent for 
diabetes mellitus is denied.

A separate 10 percent rating for hypertension is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

A separate 10 percent rating for cellulitis is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

REMAND

Also before the Board are the veteran's claims seeking an 
effective date prior to September 16, 1992, for entitlement 
to a TDIU and for an increased rating for his chronic urinary 
tract infections.

As discussed above, the veteran filed his pancreatitis, 
diabetes mellitus and urinary tract infection claims on April 
3, 1989, and in the preceding decision, based on the evidence 
dated since that time, the Board has determined that the 
veteran's pancreatitis warrants a 100 percent schedular 
rating.  The Board notes that this award thus impacts on the 
veteran claim seeking an earlier effective date for a TDIU 
because entitlement to a TDIU ceases once the veteran is in 
receipt of a 100 percent schedular rating.  38 C.F.R. § 4.16 
(2002); see also Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).

Further, in denying the veteran's claim of entitlement to an 
earlier effective date for his TDIU award, the RO has cited 
the Board May 23, 1986, decision, in which the Board denied 
entitlement to that benefit.  In two statements, however, 
each dated one week subsequent to the Board decision and 
filed at the RO on June 2, 1986, the veteran again sought 
entitlement to a TDIU.  This claim was not considered by the 
RO when, in February and June 1987, he filed additional 
informal applications seeking a TDIU.  On September 16, 1992, 
the veteran filed another application seeking entitlement to 
a TDIU.  As such, the record shows that he had an open claim 
for a TDIU pending when he filed his September 16, 1992, 
application, and on remand, the RO must take this into 
consideration when readjudicating this claim.

In addition, the Board notes that the record reflects that 
the veteran stopped working in 1982, and that he thereafter 
participated in VA's Vocational Rehabilitation program.  The 
veteran's vocational rehabilitation records, however, have 
not been associated with the claims folder, and they must be 
considered in the adjudication of the veteran's claim seeking 
an earlier effective date for the award of a TDIU.

Further, in a November 1999 rating decision, the RO granted 
service connection for renal dysfunction, and assigned an 80 
percent evaluation for this disability, effective October 27, 
1998.  The RO notified him of that determination, as well as 
his appellate rights, later that same month.  In a December 
1999 statement, however, the veteran cited the November 1999 
rating action and clearly and unambiguously expressed his 
disagreement with the effective date assigned for the grant 
of service connection for renal dysfunction, asserting 
instead that it should be in 1983.  The Board accepts the 
veteran's December 1999 statement as a Notice of Disagreement 
(NOD) pursuant to 38 C.F.R. § 20.201 (2002); however, the RO 
has not issued him a Statement of the Case (SOC) with respect 
to this claim.  Under these circumstances, the Board must 
remand this issue to the RO for the issuance of a Statement 
of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Moreover, because the effective date of the 
veteran's renal dysfunction impacts on the veteran's claim 
seeking an earlier effective date for his TDIU, this claim is 
inextricably intertwined with the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

With regard to his claim seeking an increased rating for his 
chronic urinary tract infections, the Board notes that at the 
May 1993 hearing, the veteran testified that he experienced 
regular flare-ups of this condition, and in fact, had had one 
approximately six months earlier.  In addition, he reported 
that he had flare-ups of the condition approximately once a 
year.  A review of the VA examination reports, however, does 
not provide sufficient information to enable the Board to 
evaluate this condition.  As such, this claim must be 
remanded for an adequate VA examination.

As a final point, the Board observes that during the course 
of this lengthy appeal, VA revised also the criteria for 
diagnosing and evaluating genitourinary disabilities, 
effective February 17, 1994.  59 Fed. Reg. 2,523 (1994).  As 
such, on remand, the RO must evaluate this disability under 
both the former and the revised regulations.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him in recent years for his 
urinary tract infections.  Further, 
because the record indicates that the 
veteran has been receiving treatment at 
the Philadelphia, Pennsylvania, VA 
Medical Center, and at the University of 
Pennsylvania, this should specifically 
include records of his treatment at that 
facility, dated since 2000.  If no such 
records can be found, ask for specific 
confirmation of that fact.

2.  The RO should obtain and associate 
with the claims folder the veteran's 
vocational rehabilitation folder.  
However, if any such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a pertinent VA examination to 
determine the current nature, extent and 
severity of the veteran's chronic urinary 
tract infections.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge this review in the 
examination report.  The examiner should 
identify all manifestations of the 
service-connected disability and indicate 
whether it is productive of voiding 
dysfunction, and if so, comment on 
whether the veteran must wear and/or 
change absorbent materials.  The examiner 
should also state whether the condition 
is productive of pyuria, diurnal or 
nocturnal frequency, and whether the 
veteran has pain on voiding or tenesmus.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  The RO must issue the veteran an SOC 
with respect to the effective date 
assigned for the grant of service 
connection for renal dysfunction, to 
include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeals on these issue.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim seeking an earlier 
effective date for the award of a TDIU in 
light of the Board's grant of a 100 
percent rating for his chronic 
pancreatitis; the veteran's unadjudicated 
pending claims seeking a TDIU, which were 
filed as early as June 1986.  The RO must 
also readjudicate his claim seeking an 
increased rating for his chronic urinary 
tract infections under both the former 
and revised regulations.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



